Citation Nr: 0528558	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-28 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently rated 10 percent disabling, on a 
schedular or extraschedular basis.

2.  Entitlement to service connection for migraine headaches 
on a direct basis or as secondary to service-connected post-
traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1977 to May 1982.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Columbia, South Carolina.

A VA physician's statement of July 2004 reasonably raises a 
claim for service connection for depression secondary to 
service-connected headaches.  VA vocational rehabilitation 
and other private vocational assessments of records 
reasonably raise claims of entitlement to a total disability 
rating due to individual unemployability due to service-
connected disability.  These matters are referred to the RO 
for appropriate action.

Also of record is page 12 of a vocational evaluation headed, 
"Functional Assessment for Rehabilitation Planning & 
Eligibility Determination," undated, and of unstated 
provenance.  The signing Ph.D. noted possible "cognitive 
disabilities as a result of his accident."  The veteran's 
post-traumatic headaches are rated as wholly subjective 
residuals of a brain injury in the absence of multi-infarct 
dementia.  Purely objective neurologic residua of brain 
trauma are rated separately.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2005).  This document reasonably raises a claim 
for service connection for a traumatic cognitive impairment 
that might be objectively shown with appropriate development.  
It is referred to the RO for appropriate action.

The medical evidence of record reasonably raises the matter 
of entitlement to increased rating for post-traumatic 
headaches on an extraschedular basis.  The September 2003 
statement of the case is responsive to that matter, therefore 
it is a sub-issue in this appeal within the Board's 
jurisdiction.  VAOPGCPREC 6-96.  The issue is renamed 
accordingly.

The issue of entitlement to an increased rating for post-
traumatic headaches on a schedular or extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has migraine headaches as a result of a head 
injury sustained in service.


CONCLUSION OF LAW

Migraine headaches were incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

The veteran sustained a right orbital blowout fracture in 
service.  He has documented post-traumatic headaches of 
multiple types and presentations, diagnosed in an October 
2003 VA compensation examination as post-traumatic headaches 
with migrainous component.  The veteran's VA primary care 
physician reported in July 2004 that on several evaluations 
by VA neurologists, the neurologists felt that the headaches 
were of mixed vascular and tension types.  The VA medical 
records begin in 1990, and are replete with complaints of and 
treatment for migraine headache throughout.

The veteran has prosecuted his claim as for secondary service 
connection, i.e., that his migraine headaches are proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).  Specifically, he has argued 
that his service-connected post-traumatic headaches cause his 
migraine headaches.  His testimony in a July 2004 hearing 
before the undersigned reveals two salient features of his 
claim.  First, his assertion that the migraine headaches are 
secondary to the other headaches articulates his experience 
of the headaches as precipitated by periodic increases in 
severity of his constant non-migraine headaches.  Second, he 
testified to the onset of the migraine symptoms after his 
injury, contemporaneously with the non-migraine headaches.  
Thus, while his perception of the migraine events as 
secondary to the non-migraine headaches may be a reasonable 
lay perception of their relationship, the testimony about 
time and circumstances of onset is antithetical to the legal 
requirements of a claim for secondary service connection.  
That is, if the migraine headaches either originated in 
service or result from the injury in service, the correct 
legal posture of the claim is for direct service connection 
as a disability resulting from injury sustained in peacetime 
service...  38 U.S.C.A. § 1131 (West 2002).  Whereas the 
veteran's appeal comprises claims reasonably raised from all 
of his submissions and testimony prior to the Board's 
decision, EF v. Derwinski, 1 Vet. App. 324 (1991), the matter 
of direct service connection falls within the Board's 
jurisdiction over this claim.

The veteran asserts continuity of symptomatology with a 
condition noted in service.  Where a condition is not found 
to have been chronic in service, service connection can be 
demonstrated with evidence of continuity of symptomatology 
with a condition noted in service.  38 C.F.R. § 3.303(b) 
(2005).  The veteran testified that the migraine symptoms 
were noted in service and that he sought treatment for them, 
but that service medical records of his seeking treatment are 
lost.  He noted that there are no records of follow-up 
treatment for his September 1977 surgery as evidence that his 
service medical records are incomplete.  Notably, the 
available medical records, which are silent for complaints of 
any headaches, comprise the September 1977 hospital records 
contemporaneous with his injury and surgery for repair of the 
blowout fracture and personal health records from January 
1979 until separation.  It seems so unlikely that there was 
no follow-up to his surgery as to lend credence to his 
assertion that the available service records are incomplete.  
In the face of missing records, the veteran should have the 
benefit of every doubt.  O'hare v. Derwinski, 1 Vet. App. 365 
(1991).  Consequently, the records are deemed incomplete.  
This does not, however, explain his separation history 
indicating that he did not have headaches.  It, too, is 
suspect as to its reliability, in that it made no mention at 
all of his documented blowout fracture or subsequent 
hospitalization and surgery.

Lay testimony given after service can be evidence that a 
condition was "noted in service" if the testimony is about 
a condition that does not require medical expertise to 
observe.  Savage v. Gober, 10 Vet. App. 488, 596-97 (1997).  
Headaches are within lay competence to observe.  The 
symptomatology of nausea, photophobia, and other of the 
symptoms the veteran has reported are within his competence 
to observe.  The October 2003 VA examiner's report, a March 
2002 outpatient note by the veteran's primary VA physician, 
and the July 2004 statement by the same physician are 
sufficient evidence of a nexus between the veteran's current 
migraine headaches and the continuity of symptomatology or 
the injury in service to find entitlement to service 
connection for migraine headaches.

Moreover, service connection of migraine headaches cannot 
rationally be denied for lack of documentation during service 
without rendering the existing award of service connection 
for post-traumatic headaches irrational.  The award of 
service connection for post-traumatic headaches rests on 
equivalent evidence; a documented injury and current medical 
opinion that the non-migraine headaches result from that 
injury.  Thus, questions of notation in service and 
continuity of symptomatology aside, all of the evidence of 
record showing migraine headaches first diagnosed after 
service, including the evidence pertinent to service, i.e., 
the evidence of the blowout fracture, shows incurrence of the 
migraine headaches in service.  38 C.F.R. § 3.303(d) (2005).

In conclusion, it is noteworthy that allowance of the 
veteran's claim for service connection for migraine headaches 
will create a rating challenge to avoid pyramiding, see 
38 C.F.R. § 4.14 (2005) (rating the same manifestations under 
different diagnoses), in light of the regulations governing 
the rating of headaches due to brain trauma.  Nonetheless, 
the medical experts who have reviewed the veteran's case are 
in concensus that both the non-migraine and the migraine 
headaches are related to the injury in service.  The 
veteran's migraines present with clearly objective features, 
such as vomiting.  The difficulty in rating the whole complex 
of the veteran's symptomatology cannot be avoided because of 
the complexity of making a correct rating.


ORDER

Service connection for migraine headaches is granted.


REMAND

The statement of the case shows that the RO decided not to 
submit the matter of rating the veteran's post-traumatic 
headaches to the Under Secretary for Benefits or to the 
Director, Compensation and Pension Service, for 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  The 
Board does not have the authority to award that benefit in 
the first instance, i.e., until a VA officer authorized to 
award an extraschedular rating has denied it.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board may, however, remand 
the question of entitlement to extraschedular rating when the 
evidence of record contains evidence of entitlement.  
VAOPGCPREC 6-96.  This is such a case.

A VA Vocational Rehabilitation Service letter of March 29, 
2002, reported that the veteran was not feasible for 
vocational rehabilitation services or employment in part 
because of his uncontrolled and recurring headaches.  This 
evidence is sufficient indication of marked interference with 
employment to satisfy that condition for submission for 
extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for increased rating 
of the veteran's post-traumatic headaches 
to the Under Secretary for Benefits, or 
to the Director, Compensation and Pension 
Service, for consideration of 
extraschedular rating.

2.  Readjudicate the claim for increased 
rating of post-traumatic headaches on 
schedular and extraschedular bases.  If 
the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003.  
38 U.S.C.A §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


